



regiscorp.jpg [regiscorp.jpg]
Short Term Incentive Compensation Plan


TABLE OF CONTENTS
ARTICLE I ESTABLISHMENT AND PURPOSE
 
 
1.1
 
Establishment
 
 
1.2
 
Purposes
 
 
ARTICLE II DEFINITIONS
 
 
ARTICLE III ADMINISTRATION
 
 
3.1
 
Committee Structure and Actions
 
 
3.2
 
Committee Authority
 
 
2ARTICLE IV ELIGIBILITY
 
 
4.1
 
Eligibility
 
 
ARTICLE V AWARDS
 
 
5.1
 
General
 
 
5.2
 
Award Amounts
 
 
5.3
 
Performance Goals
 
 
5.4
 
Payments
 
 
5.5
 
Termination of Employment Due to Death, Disability or Other Reason
 
 
5.6
 
Election to Defer
 
 
5.7
 
Compensation Recovery
 
 
ARTICLE VI MISCELLANEOUS
 
 
6.1
 
Amendment and Termination
 
 
6.2
 
Unfunded Status of Plan
 
 
6.3
 
No Additional Obligation
 
 
6.4
 
Withholding
 
 
6.5
 
Controlling Law
 
 
6.6
 
Offset
 
 
6.7
 
Nontransferability; Beneficiaries
 
 
6.8
 
No Rights with Respect to Continuance of Employment
 
 
6.9
 
Headings
 
 
6.10
 
Severability
 
 
6.11
 
Successors and Assigns
 
 
6.12
 
Entire Agreement
 
 






--------------------------------------------------------------------------------







REGIS CORPORATION
AMENDED AND RESTATED SHORT TERM INCENTIVE COMPENSATION PLAN
ARTICLE I
ESTABLISHMENT AND PURPOSE
1.1 Establishment. The Regis Corporation Short Term Incentive Compensation Plan
(“Plan”), shall be amended and restated as set forth herein effective as of
February 27, 2019 (the “Effective Date”). The Plan shall remain in effect until
it has been terminated pursuant to Section 6.1.
1.2 Purposes. The purposes of the Plan are to enhance the value of the Company
by providing incentives for the achievement of one or more of the performance
goals selected by the Committee for the applicable performance period; to link a
significant portion of a Participant’s compensation to the achievement of one or
more of the performance goals; and to attract, motivate and retain employees on
a competitive basis by making awards based on achievement of performance goals.
ARTICLE II
DEFINITIONS
For purposes of the Plan, the following terms are defined as set forth below:
2.1 “Affiliate” means any individual, corporation, partnership, association,
limited liability company, joint-stock company, trust, unincorporated
association or other entity (other than the Company) that directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Company.
2.2 “Appendix” means any schedule, chart or other description of the specific
awards prepared each Performance Period by the Committee with respect to the
applicable Performance Period. Each Appendix shall be a part of this Plan as if
originally set forth herein.
2.3 “Award” means an incentive award granted to a Participant under the Plan.
Awards shall be subject to the terms and conditions of the Plan, and such other
terms and conditions as the Committee shall deem desirable (as set out in an
Appendix).
2.4 “Beneficiary” means any person or other entity, which has been designated by
a Participant in his or her most recent written beneficiary designation filed
with the Committee to receive the compensation, specified under the Plan to the
extent permitted. If there is no designated beneficiary, then the term means any
person or other entity entitled by will or the laws of descent and distribution
to receive such compensation.
2.5 “Board of Directors” or “Board” means the Board of Directors of the Company.
2.6 “Cause” means, for purposes of determining whether and when a Participant
has incurred a Termination of Employment for Cause, any act or omission which
permits the Company to terminate the written agreement or arrangement, such as
an employment or severance agreement or plan, between the Participant and the
Company or an Affiliate for “cause” as defined in such agreement or arrangement,
or in the event there is no such agreement or arrangement or the agreement or
arrangement does not define the term “Cause,” then “Cause” means (1) (a) a
felony conviction under any Federal or state statute which is materially
detrimental to the financial interests of the Company, or (b) willful
non-performance by the Participant of his or her material employment duties
other than by reason of his or her physical or mental incapacity after
reasonable written notice to the Participant and reasonable opportunity (not
less than thirty (30) days) to cease such non-performance; or (2) the
Participant willfully engaging in fraud or gross misconduct which is materially
detrimental to the financial interests of the Company.
2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor, along with related rules, regulations and
interpretations.
2.8 “Committee” means the committee of the Board responsible for granting Awards
under the Plan, which initially shall be the Compensation Committee of the
Board, until such time as the Board may designate a different committee.





--------------------------------------------------------------------------------





2.9 “Company” means Regis Corporation, a Minnesota corporation, and includes any
successor or assignee corporation or corporations into which the Company may be
merged, changed or consolidated; any corporation for whose securities the
securities of the Company shall be exchanged; and any assignee of or successor
to substantially all of the assets of the Company.
2.10 “Disability” means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
2.11 “Participant” means a person who satisfies the eligibility conditions of
Article IV and to whom an Award has been granted by the Committee under the Plan
for the applicable Performance Period. In the event that a Representative is
appointed for a Participant, then the term “Participant” shall mean such
appointed Representative. Notwithstanding the appointment of a Representative,
the term “Termination of Employment” shall mean the Termination of Employment of
the Participant.
2.12 “Performance Goals” mean one or more of the performance goals set out in
Section 5.3(b) and chosen by the Committee for the applicable Performance
Period, the achievement of which is a condition to the payment of any Award.
2.13 Performance Period” means the Company’s fiscal year, or such other shorter
or longer period designated by the Committee, performance during all or part of
which a Participant’s entitlement to receive payment of an Award is based.
2.14 “Plan” means the Regis Corporation Short Term Incentive Compensation Plan,
as herein set forth and as may be amended from time to time.
2.15 “Representative” means (a) the person or entity acting as the executor or
administrator of a Participant’s estate pursuant to the last will and testament
of a Participant or pursuant to the laws of the jurisdiction in which the
Participant had the Participant’s primary residence at the date of the
Participant’s death; (b) the person or entity acting as the guardian or
temporary guardian of a Participant; (c) the person or entity which is the
beneficiary of the Participant upon or following the Participant’s death; or
(d) the person to whom an Award has been permissibly transferred; provided that
only one of the foregoing shall be the Representative at any point in time as
determined under applicable law and recognized by the Committee.
2.16 “Termination of Employment” means the occurrence of any act or event
whether pursuant to an employment agreement or otherwise that actually or
effectively causes or results in the person’s ceasing, for whatever reason, to
be any and all of an officer or employee of the Company or of any Affiliate,
including, without limitation, death, Disability, dismissal, severance at the
election of the Participant, retirement, or severance as a result of the
discontinuance, liquidation, sale or transfer by the Company or its Affiliates
of a business owned or operated by the Company or its Affiliates.
In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.





--------------------------------------------------------------------------------





ARTICLE III
ADMINISTRATION
3.1 Committee Structure and Actions. The Plan shall be administered by the
Committee in accordance with the rules and responsibilities of the Committee.
3.2 Committee Authority. Subject to the terms of the Plan, the Committee shall
have the authority:
(1) to select those persons to whom Awards may be granted from time to time;
(2) to determine, whether through the use of an Appendix or otherwise, such
other terms and conditions regarding any Award granted hereunder, any time or
from time to time, of any Award, subject to the limitations of Section 6.1;
(3) to determine to what extent and under what circumstances amounts payable
with respect to an Award may be deferred;
(4) to determine what legal requirements are applicable to the Plan and Awards
and to require of a Participant that appropriate action be taken with respect to
such requirements;
(5) to cancel, with the consent of the Participant or as otherwise provided in
the Plan, outstanding Awards;
(6) to determine whether and with what effect an individual has incurred a
Termination of Employment;
(7) to determine whether an Award is to be adjusted, modified or prorated under
the Plan;
(8) to adopt, amend and rescind such rules and regulations as, in its opinion,
may be advisable in the administration of this Plan; and
(9) to appoint and compensate agents, counsel, auditors or other specialists to
aid it in the discharge of its duties.
The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan and to otherwise supervise the
administration of the Plan. The Committee’s policies and procedures may differ
with respect to Awards granted at different times and may differ with respect to
a Participant from time to time, or with respect to different Participants at
the same or different times.
Any determination made by the Committee pursuant to the provisions of the Plan
shall be made in its sole discretion, and in the case of any determination
relating to an Award may be made at the time of the grant of the Award or,
unless in contravention of any express term of the Plan, at any time thereafter.
All decisions made by the Committee pursuant to the provisions of the Plan shall
be final and binding on all persons, including the Company and Participants. Any
determination shall not be subject to de novo review if challenged in court.
ARTICLE IV
ELIGIBILITY
4.1 Eligibility. The Participants for each Performance Period shall consist of
any employees of the Company or any Affiliate selected by the Committee.





--------------------------------------------------------------------------------





ARTICLE V
AWARDS
5.1 General. The Committee shall have authority to grant Awards under the Plan
at any time or from time to time. Awards consist of the right to receive cash
upon achievement of certain Performance Goals. The Committee shall have complete
discretion to determine the Awards granted to each Participant and the relevant
Performance Period.
5.2 Award Amounts.
(a) Target Pay-out. The target amount that may be paid with respect to an Award
(the “Target Pay-out”) shall be determined by the Committee at the time of grant
(“Participation Factor”), within the range established by this Section and any
Appendix to the Plan. Any such amount shall be subject to adjustment as provided
below in this Section 5. The Participation Factors are intended to reflect a
Participant’s level of responsibility and other factors deemed appropriate by
the Committee. Accordingly, the Participation Factors may vary among
Participants. The Committee may establish curves, matrices or other measurements
for prorating the amount of pay-outs for achievement of Performance Goals at
less than the Target Pay-out.
(b) Maximum Pay-out. The Committee may also establish a maximum potential
pay-out amount (the “Maximum Pay-out”) with respect to an Award in the event
that Performance Goal targets are exceeded by an amount established by the
Committee at the time Performance Goals are established. The Committee may
establish curves, matrices or other measurements for prorating the amount of
pay-outs for achievement of Performance Goals at greater than the Target Pay-out
but less than the Maximum Pay-out.
(c) Threshold Pay-out. The Committee may also establish a minimum potential
pay-out amount (the “Threshold Pay-out”) with respect to an Award of a fraction
of the Target Pay-out in the event that at least a minimum percentage
(established by the Committee at the time Performance Goals are established) of
the Performance Goal targets are achieved. The Committee may establish curves,
matrices or other measurements for prorating the amount of pay-outs for
achievement of Performance Goals at greater than the Threshold Pay-out but less
than the Target Pay-out.
5.3 Performance Goals.
(a) Establishment. Payment under an Award shall be made to a Participant based
on the extent to which the Company achieves the Performance Goals established by
the Committee.
(b) Criteria for Performance Goals. Performance Goals may be based on any of the
following performance criteria, either alone or in any combination, and on
either a consolidated or business unit level, and on an absolute or relative
basis compared to other companies or indexes or other external measures, on a
per share basis (basic or diluted), as a growth rate or change from prior
periods, or relative to one or more other performance criteria, as the Committee
may determine: earnings per share (“EPS”); sales; cash flow; cash flow from
operations; operating profit or income; net income; operating margin; net income
margin; gross margin; service margin; product margin; return on net assets;
economic value added; return on total assets; return on common equity; return on
total capital; return on invested capital; total shareholder return; revenue;
revenue growth; earnings before interest, taxes, depreciation and amortization
(“EBITDA”); EBITDA growth; funds from operations per share and per share growth;
cash available for distribution; cash available for distribution per share and
per share growth; share price performance; improvements in the Company’s
attainment of income or expense levels; implementing or completion of critical
projects; or such other performance criteria as the Committee may determine. The
foregoing criteria shall have any reasonable definitions that the Committee may
specify, which may include or exclude any or all of the following items as the
Committee may specify: extraordinary, unusual or non-recurring items, as defined
by GAAP; effects of accounting changes; effects of financing activities (e.g.,
effect on EPS of issuance of convertible debt securities); expenses for
restructuring or productivity initiatives; other non-operating items; spending
for acquisitions; effects of divestitures; and effects of litigation activities
and settlements. Any such performance criterion or combination of such criteria
may apply to a Participant’s Award opportunity in its entirety or to any
designated portion or portions of the Award opportunity, as the Committee may
specify. Unless the Committee determines otherwise for any Performance Period,
extraordinary items, such as capital gains and losses, which affect any
performance criterion applicable to the Award (including but not limited to the
criterion of net income) shall be excluded or included in determining the extent
to which the corresponding performance goal has been achieved, whichever will
produce the higher pay-out.





--------------------------------------------------------------------------------





5.4 Payments. After the close of the applicable Performance Period, the
Committee shall determine the extent to which the established Performance Goals
have been achieved. Before any payment is made under the Plan, the Committee
must certify that the Performance Goals established with respect to an Award
have been achieved. The Committee may, in its discretion, adjust the amount of
payment with respect to an Award based on such factors as it determines
appropriate. In the event of a Participant’s Termination of Employment prior to
the end of the Performance Period for any reason, the amount payable with
respect to such Award will be governed by the provisions of Section 5.5.
Payments shall be made as soon as practicable after the Committee’s
certification of achievement of the Performance Goals, provided that payment
shall be made no more than two and a half months after the end of the calendar
year in which the Performance Period ended.
5.5 Termination of Employment Due to Death, Disability or Other Reason. In the
event of a Termination of Employment due to death or Disability during a
Performance Period, the Participant shall receive a pro rata share of the Award
relating to such Performance Period. Unless otherwise determined by the
Committee, in the event that a Participant’s employment terminates for any other
reason (whether or not the Termination of Employment is for Cause), all Awards
not yet paid to the Participant shall be forfeited by the Participant to the
Company. Distribution of amounts with respect to earned Awards may be made at
the same time payments are made to Participants who did not incur a Termination
of Employment during the applicable Performance Period.
5.6 Election to Defer. If so provided in an Appendix, a Participant may elect to
defer receipt of the payout of an Award for a specified period or until a
specified event, subject to the Committee’s approval, on such terms as are
determined by the Committee, and subject to compliance with Section 409A of the
Code.
5.7 Compensation Recovery.  Awards are subject to forfeiture, recovery by the
Company or other action pursuant to any compensation recovery (“clawback”)
policy adopted by the Board or the Committee at any time, including in response
to the requirements of Section 10D of the Exchange Act and any implementing
rules and regulations thereunder, or as otherwise required by law.  Any Award
may be unilaterally amended by the Committee to comply with any such
compensation recovery policy.
ARTICLE VI
MISCELLANEOUS
6.1 Amendment and Termination. The Committee may, in its sole discretion, amend,
suspend or terminate the Plan at any time, with or without advance notice to
Participants. No amendment, modification or termination of the Plan may
adversely affect in a material manner any right of any Participant with respect
to any Award theretofore granted without such Participant’s written consent,
except an amendment (a) made to cause the Plan to comply with applicable law or
(b) made to permit the Company or an Affiliate a tax deduction under applicable
law.
6.2 Unfunded Status of Plan. It is intended that the Plan be an “unfunded” plan
for incentive compensation. The Committee may authorize the creation of trusts
or other arrangements to meet the obligations created under the Plan to make
payments; provided, however, that, unless the Committee otherwise determines,
the existence of such trusts or other arrangements is consistent with the
“unfunded” status of the Plan.
6.3 No Additional Obligation. Nothing contained in the Plan shall prevent the
Company or an Affiliate from adopting other or additional compensation or
benefit arrangements for its employees.
6.4 Withholding. Awards are subject to withholding for certain federal, state,
or local taxes required by law to be withheld with respect to such income. The
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment otherwise due to the Participant.
6.5 Controlling Law. The Plan and all Awards made and actions taken thereunder
shall be governed by and construed in accordance with the laws of Minnesota
(other than its law respecting choice of law). The Plan shall be construed to
comply with all applicable law and to avoid liability to the Company, an
Affiliate or a Participant.
6.6 Offset. Any amounts owed to the Company or an Affiliate by a Participant of
whatever nature may be offset by the Company from the payment of any Award to
the Participant. No cash shall be transferred unless and until all disputes
between the Company and the Participant have been fully and finally resolved and
the Participant has waived all claims to such against the Company or an
Affiliate.





--------------------------------------------------------------------------------





6.7 Nontransferability; Beneficiaries. No Award shall be assignable or
transferable by the Participant, otherwise than by will or the laws of descent
and distribution or pursuant to a beneficiary designation. Each Participant may
designate a Beneficiary to receive the proceeds of any Award held by the
Participant at the time of the Participant’s death. If a deceased Participant
has named no Beneficiary, the proceeds of any Award held by the Participant at
the time of death shall be transferred as provided in his or her will or by the
laws of descent and distribution.
6.8 No Rights with Respect to Continuance of Employment. Nothing contained
herein shall be deemed to alter the relationship between the Company or an
Affiliate and a Participant, or the contractual relationship between a
Participant and the Company or an Affiliate if there is a written contract
regarding such relationship. Nothing contained herein shall be construed to
constitute a contract of employment between the Company or an Affiliate and a
Participant. The Company or an Affiliate and each of the Participants continue
to have the right to terminate the employment or service relationship at any
time for any reason, except as provided in a written contract. The Company or an
Affiliate shall have no obligation to retain the Participant in its employ or
service as a result of this Plan. There shall be no inference as to the length
of employment or service hereby, and the Company or an Affiliate reserves the
same rights to terminate the Participant’s employment or service as existed
prior to the individual becoming a Participant in this Plan.
6.9 Headings. The headings contained in this Plan are for reference purposes
only and shall not affect the meaning or interpretation of this Plan.
6.10 Severability. If any provision of this Plan shall for any reason be held to
be invalid or unenforceable, such invalidity or unenforceability shall not
effect any other provision hereby, and this Plan shall be construed as if such
invalid or unenforceable provision were omitted.
6.11 Successors and Assigns. This Plan shall inure to the benefit of and be
binding upon each successor and assign of the Company. All obligations imposed
upon a Participant, and all rights granted to the Company hereunder, shall be
binding upon the Participant’s heirs, legal representatives and successors.
6.12 Entire Agreement. This Plan (including any Appendix thereto) constitutes
the entire agreement with respect to the subject matter hereof and thereof.







